Citation Nr: 1520956	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-32 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of October 2012 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

In a December 2014 statement, the Veteran expressed his disagreement with the denial of entitlement to a TDIU.  The Board has jurisdiction over this issue in light of the timely notice of disagreement, and it is therefore listed among the issues on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to a TDIU and entitlement to service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus is attributable to his active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Some chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).      

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records show that he served with an artillery unit.  Exposure to loud noise during service is therefore established.

The Veteran asserts that he first experienced ringing in his ears during service.  He is competent to testify as to the onset and frequency of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran was afforded a VA examination in October 2011.  The examiner found that the Veteran's tinnitus is not related to his service, because of the lack of findings of tinnitus in the service treatment records, purportedly normal hearing at discharge, and because the Veteran was not exposed to loud noise during service.  

The lack of documentation of a disability in the service treatment records is not a basis for a conclusion that the disability did not occur or did not exist during service, particularly in light of the Veteran's competent and credible statement that he did experience ringing in his ears during service.  In addition, the examiner's finding that the Veteran was not exposed to loud noise during service is contrary to the evidence, as well as his own finding on the accompanying hearing loss examination, in which a significant exposure to noise during service was noted.  Because the examiner's conclusions are not adequately supported or reasonably based on the evidence of record, the Board finds that the VA examination is not persuasive and of no probative value.  

There is nothing the record which diminishes the credibility of the Veteran's assertion that his tinnitus had its onset while on active duty, when he was exposed to loud noise.  There is no indication that he had significant exposure to noise in an occupational or recreational setting after his separation from service.  

Although the Veteran's statements are relatively nonspecific about whether or not tinnitus first manifested during his period of active duty, it is undisputed that he was routinely exposed to noise during that period of service.  His symptoms may have manifested during service; or they may have manifested immediately after his separation.  At any rate, evidence reflects that the Veteran's symptoms progressed gradually; thus, it may be impossible to determine the precise date of onset.

As noted previously, tinnitus is considered one of the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  See Fountain, No. 13-0540 (Vet. App. Feb. 9, 2015); Walker, 708 F.3d at 1335-36.  Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's account of the onset and frequency of his tinnitus symptoms satisfies the third element of service connection by demonstrating a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

Service connection for tinnitus is granted.  


REMAND

In March 2011, the Veteran provided written authorization to obtain the records of two non-VA physicians who evaluated him for hearing loss between 1966 and 1977.  Internal memoranda, dated June 2011, indicates that these physicians were "unreachable" because "can't find contact info."  However, the contact information for both physicians is listed on the Veteran's authorization forms.  In addition, the Veteran was not notified of the inability to obtain these records, or afforded the opportunity to provide them himself.  Under these circumstances, a renewed request for the identified non-VA treatment records must be accomplished upon remand.  38 C.F.R. § 3.159(c)(1).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The October 2011 VA audiological examination found that the Veteran's current hearing loss is not related to his service, since the Veteran's hearing was within normal limits at his discharge from service, and because there was no significant threshold shift during service.  However, the requirement for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In addition, the Board requires additional clarification on the examiner's conclusion that there was no significant threshold shift during the Veteran's active service.  On service entry in August 1963, pure tone thresholds, in decibels, were as follows (ASA converted to ISO):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
10
0
0
10
10

On service discharge, pure tone thresholds, in decibels, were as follows (ASA converted to ISO):




HERTZ



500
1000
2000
3000
4000
RIGHT
35
10
10
15
15
LEFT
30
15
15
20
15

The Board notes that the Veteran's hearing acuity decreased at all thresholds during his three years of active duty.  This is particularly significant in light of the Veteran's service with an artillery unit, as well as his contention that he has experienced decreased hearing acuity since his separation.  Under the circumstances, another VA medical opinion is necessary to better address the potential relationship between the post-service diagnosis and the in-service noise exposure in order to render a fully informed decision.

In December 2014, the Veteran submitted a timely notice of disagreement with respect to the denial of entitlement to a TDIU.  The AOJ has not yet had the opportunity to issue a statement of the case (SOC) on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Remand is therefore necessary to do so.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary updated authorization from the Veteran, contact the two non-VA medical professionals identified by him in March 2011, or the repository of their records, and request a complete set of the Veteran's treatment records from 1966 to 1977.  Inform the Veteran that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records since December 2014.

3.  Obtain a medical opinion from an appropriate VA medical professional on the Veteran's hearing loss claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  An examination of the Veteran is not required, unless the examiner determines that it is medically indicated.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to his conceded exposure to noise during service as a member of an artillery unit.  The examiner must note and discuss the Veteran's entrance and separation examinations (converted from ASA to ISO, as noted above), and indicate whether there was a significant threshold shift during service.  The examiner is advised that the requirement for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.

The examination report must include a complete rationale for all opinions expressed.  

4.  Provide a SOC on the issue of entitlement to a TDIU.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

5.  Then, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


